Citation Nr: 1734466	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  05-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1989 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veteran's Law Judge at a telephonic Board hearing in February 2014.  The transcript is of record.

In July 2014 the Board previously denied this claim, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The Court vacated the Board decision and remanded the claim with instructions to address whether an examination was necessary in light of the Veteran's reported symptoms and in light of the RO's original attempt to obtain an examination.  The matter has now returned to the Board for adjudication.

The issues of entitlement to increased rating for disabilities of the left knee were the subject of a Board remand issued in July 2014.  Those issues appear to still be pending at the Agency of Original Jurisdiction.  Specifically, the requested development of affording the Veteran an updated VA examination does not appear to have been completed.  The Board notes that the Veteran reports that he will be released from prison in approximately one month.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)



REMAND

The RO originally scheduled the Veteran for an examination in March 2010, which was cancelled because the Veteran was incarcerated.  "[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the RO previously notified the Veteran that it could not provide an examination because of his incarceration, the Veteran has recently written that he will be released by the end of October 2017.  Databases from the Florida Department of Corrections currently shows a release date of September 22, 2017, which approximately one month from the present day.  After this date there should no longer be a bar to an examination, and the undertaken examination should be attempted again.  

Accordingly, the case is REMANDED for the following action:

1. After October 2017, schedule the Veteran for an examination with an appropriate medical professional for his asserted acquired psychiatric disorder.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a) Diagnose any and all acquired psychiatric disorders, if any, that have existed during the pendency of the appeal.  Consideration should be given to diagnoses under the Diagnostic and Statistics Manual of Mental Disorders, Fourth Edition (i.e. the DSM-IV).  


(b) If any diagnoses are made in (a), then is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by, related to, aggravated by (i.e. worsened by), or otherwise etiologically the result of the Veteran's service connected disabilities including his left knee?

(c) If any diagnoses are made in (a), but the answer to (b) is no, then is it at least as likely as not that the Veteran's acquired psychiatric disorder was incurred in service or is otherwise shown to be etiologically related to his active service?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

